Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7, 10-13, 15-21 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over HO et al (Measuring Bone Mineral Density With Fat–Water MRI: Comparison with Computed Tomography) in view of DU et al (Qualitative and quantitative ultrashort-TE MRI of cortical bone).
As per claim 1, Ho teaches the claimed “bone density estimating method,” comprising: “acquiring, by an MR scanning device, a magnetic resonance, MR, sequence of a body portion, wherein the MR sequence comprises quantitative information of the body portion” (Ho, page 1, column 2, last paragraph - MRI can potentially be used for volumetric BMD calculations); “generating, by a processing circuit, an MR image of the body portion based on the MR sequence, wherein each voxel of the MR image represents a volume of the body portion” (Ho, page 2, column 2, Calibration Standard Experiment - MRI signal intensity was measured by sampling of a circular region of interest (ROI)); “identifying, by the processing circuit, a part of the MR image representing a bone portion of the body portion” (Ho, page 3, column 1, Human Experiment – figure 2); and “for a voxel of the identified part of the MR image, estimating a bone density of a volume of the bone portion represented by the voxel, based on a quantitative value of the voxel” (Ho, figure 2b and equation [1] – the bone mineral density BMD calculated from the estimated calcium hydroxyapatite CHA density).  It is noted that Ho does not explicit teach “wherein the quantitative information of the body portion comprises a proton density;” however, Ho’s approximation of the total fat and water content within each voxel suggests a proton density in the quantitative information of the body portion (Ho, page 1, column 1 - Materials and Methods; page 2, column 1, last paragraph - proton-density-weighted acquisitions can provide an approximate the total fat and water content within each voxel; page 5, column 1, 2nd paragraph - obtains estimates of proton density in a voxel).  Furthermore, Du teaches that the quantitative information of the body portion comprises a proton density is well known in the art (Du, page 8, QUANTITATIVE UTE IMAGING OF CORTICAL BONE - Other tissue properties, such as bone perfusion, proton density, and bound and free water fractions, including their T2* values, may also be important).  Since Ho’s and Du’s arts are analogous in estimation of bone density based on the MRI image, it would have been obvious, in view of Du, configure Ho’s system as claimed by including the proton density in estimation of quantitative information of the body portion.  The motivation is include the proton density in evaluation a bone density based on the MRI image (Du, page 8, QUANTITATIVE UTE IMAGING OF CORTICAL BONE).

Claim 5 adds into claim 1 “wherein the step of estimating a bone density comprises: calculating a T-score value of the volume of the bone portion represented by the voxel, based on the quantitative value of the voxel” (Du, page 1, Introduction – The Bone mineral Density BMD is not only used to assess fracture risk, but also for the diagnosis of OP (T-score <−2.5)).

Claim 7 adds into claim 1 “wherein the quantitative information of the body portion further comprises at least one of: a longitudinal relaxation rate R1, and a longitudinal relaxation time T1” (Du, page 8, Summary of qualitative imaging of cortical bone - to employ the MR techniques to quantify bone properties in addition to physical dimensions. These properties include relaxation times (T1, T2*, T2 and T1rho), total, bound and free water concentration, MTR and bone perfusion).

Claim 10 adds into claim 1 “repeating the step of estimating a bone density for each voxel of the identified part of the MR image” (Ho, page 2, column 2 - For each voxel of interest, ƥ is the estimated BMD).

Claim 11 adds into claim 10 “generating a bone density image for visualizing the estimated bone density for each voxel of the identified part of the MR image; wherein each voxel of the bone density image visualizes a bone density of its corresponding voxel of the identified part of the MR image; and wherein different bone densities are displayed differently in the bone density image” (Ho, figures 1 and 2).

Claim 12 adds into claim 11 “displaying, by a user interface, the bone density image” (Ho, figures 1 and 2).

Claim 13 adds into claim 12 “displaying the identified part of the MR image, the MR image or a different image representing an anatomy of the body portion or the bone portion as a background image; and displaying the bone density image as an overlay to the background image” (Ho, figures 1 and 2).

Claim 15 adds into claim 1 “calculating an average bone density of a region of interest of the identified part of the MR image” which is obvious based on the calculations of bone densities of the voxels in the region of interest to further calculate their average bone density.  The purpose of calculating an average density from the bone densities is to find a quantitative representation for the bone densities in the region of interest.

Claim 16 adds into claim 15 “displaying the calculated average bone density value” which is well-known as a visual representation of the region of interest on display with its average density.

Claim 17 adds into claim 1 “wherein the body portion comprises any of a spinal bone, a hip bone, a leg bone, an ankle, a long bone, a wrist, a knee and a skull” (Ho, figures 1 and 2).

Claim 18 adds into claim 1 “wherein the step of identifying a part of the MR image comprises: segmenting, by the processing circuit, the part of the MR image representing the bone portion” which Ho shows in figures 1 and 2 with the region of interest with different segmented bone sub-regions.

Claims 19-21 claim a bone density estimating system and a non-transitory computer readable recording medium having computer readable program code recorded thereon based on the method of claims 1 and 16; therefore, they are rejected under a similar rationale.

Claims 2-4, 6, 8-9, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 2, and its dependent claims 3-4, and 8, the prior arts do not teach “wherein the step of estimating a bone density comprises: calculating a bone partial volume of the volume of the bone portion represented by the voxel, based on the quantitative value of the voxel; wherein the bone partial volume is a value represents a percentage of a bone tissue of a bone portion.
In claim 6 and its dependent claim 9, the prior arts do not teach “wherein the T-score value is calculated by a formula
T-score value = E – D * PD%
 wherein PD is a proton density of the voxel, D is a second scaling factor, preferably equal to 11.4; E is an offset, preferably equal to 8.0.
In claim 14, the prior arts do not teach “wherein the body portion comprises a plurality of vertebrae of a spine, and at least one vertebra of the plurality of vertebrae does not intersect a sagittal plane, the method further comprising: generating a partial sagittal MR image for each of the plurality of vertebrae based on the MR sequence; and combining partial sagittal MR images into a sagittal reformat MR image, as the MR image of the body portion based on the MR sequence; wherein the plurality of vertebrae is visualized in the sagittal reformat MR image.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed “preferably” is indefinite; it is unclear as whether it is used in process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616